Citation Nr: 0522266	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1945 to October 
1948 and from December 1948 to September 1950.  He died in 
July 2000.  The appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the cause of the 
veteran's death.

After the veteran testified at a June 2003 travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board, the Board remanded the case for additional 
development in December 2003.  The issue of entitlement to 
benefits under 38 U.S.C.A. § 1318 was discussed at the travel 
Board hearing and included in the issue listed in the Board's 
December 2003 remand.  In its remand, the Board instructed 
the RO, via the Appeals Management Center (AMC), to comply 
with the notification provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), to request private and VA 
records pursuant to the VCAA's duty to assist, and, if 
necessary, to obtain a VA medical opinion.  The AMC provided 
VCAA notification, obtained the specified records to the 
extent possible, and, for the reasons explained below, 
properly determined that a VA nexus opinion was not 
necessary.  Thus, VA complied with the instructions in the 
Board's remand, Stegall v. West, 11 Vet. App. 268, 271 
(1998), and the Board will now decide the claim.


FINDINGS OF FACT

1.  The veteran's rheumatic fever, diagnosed in April 1947, 
was determined to be inactive in May 1947, and all of his 
systems, including cardiovascular and lungs, were normal on 
the September 1948 discharge examination.  No residuals of 
rheumatic fever were subsequently clinically established.

2.  After reenlisting, the veteran was discharged from 
service in September 1950 as unfit due to tuberculosis, and 
was subsequently granted service connection for this 
disorder.

3.  The veteran's tuberculosis was found to be inactive in 
the mid-1950s, and it remained inactive until his death in 
July 2000.

4.  The July 2000 death certificate listed the cause of his 
death as irreversible heart failure due to or as a 
consequence of end stage coronary artery disease (CAD) due to 
or as a consequence of post coronary bypass surgery.

5.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's death from CAD-related 
heart failure was not related to his tuberculosis, rheumatic 
fever, or any other service-related disorder.  CAD was first 
shown many years after service.

6.  The only opinions positing a relationship between the 
veteran's death and his tuberculosis or rheumatic fever are 
those of a private physician whose statement was ambiguous 
and who did not indicate he had reviewed the service medical 
records or explain the reasoning underlying his conclusions, 
and those of the veteran's widow, who is not competent to 
offer testimony as to etiology; neither conclusion was 
supported by the evidence of record.

7.  The veteran's service-connected tuberculosis was not 
rated totally disabling at the time of his death.  There was 
no service-connected disorder rated or ratable at 100 percent 
for the years immediately preceding death.


CONCLUSIONS OF LAW

1.  Neither the veteran's service-connected tuberculosis, his 
rheumatic fever, nor any other disability incurred in or 
aggravated by service caused or contributed to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2004).

2.  CAD was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

3.  The criteria have not been met for entitlement to 
benefits under 38 U.S.C.A. § 1318 (West 2002).  38 U.S.C.A. 
§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's December 2003 
remand, the AMC sent the appellant a May 2004 letter 
explaining VA's duties to notify and assist her with her 
claim for service connection for the cause of the veteran's 
death and entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 2002), and the appellant's rights and 
responsibilities in this regard.  VA did not take any 
adjudicative action until the AMC's February 2005 SSOC.  
Thus, in compliance with Pelegrini, VA provided VCAA 
notification to the appellant prior to its initial 
adjudicative action on her claim, with "initial" referring 
to VA's first adjudicative action after the Board's December 
2003 remand.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's May 2004 
letter told the appellant it was still working on her claim 
for service connection for the cause of the veteran's death 
and entitlement to benefits under 38 U.S.C.A. § 1318, and 
explained how to establish entitlement to these benefits.  
The letter also indicated the information or evidence needed 
from the appellant and the respective responsibilities of the 
appellant and VA in obtaining it.  The AMC also wrote: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  In addition, the AMC included in its 
February 2005 SSOC the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).  VA thus complied 
with all four elements of the VCAA's content notice 
requirements.

In addition, the appellant identified numerous potential 
sources of medical records in her response to the AMC's May 
2004 VCAA letter and in her testimony at the Travel Board 
hearing.  The AMC sought records from all of these sources, 
and obtained all those that were available.  The Bay Pines VA 
Medical Center (VAMC) and other VA facilities indicated that 
no records could be found.  However, the Haley VA Hospital 
submitted what it termed "a copy of the entire medical 
record," which consisted of two hundred thirty pages of 
materials, including VA and private medical records and RO 
administrative materials including rating decisions.  There 
is no indication that any pertinent evidence exists that was 
not requested and/or received.  VA thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.

Initially, the Board notes that, although the RO determined 
only that the veteran was not entitled to service connection 
for the cause of the veteran's death, the issue of 
entitlement to benefits under 38 U.S.C.A. § 1318 (West 2002) 
was also noted at the June 2003 travel Board hearing (Hearing 
transcript, p. 2).  That statute provides for payment of 
benefits to the surviving spouse of a veteran who was in 
receipt of or was entitled to receive compensation at the 
time of death for a service-connected disability rated 
totally disabling if certain statutory or regulatory 
requirements are met as to the duration of the total 
disability rating.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22(a) (2004).  When the case initially came before the 
Board in December 2003, the veteran's VA claims file could 
not be located and very few medical or administrative records 
were available.  Therefore, although the Board noted that the 
veteran appeared to have been rated 50 percent for his 
service-connected tuberculosis at the time of his death, the 
issue of entitlement to benefits under 38 U.S.C.A. § 1318 was 
nonetheless included, perhaps based on the possibility that 
the veteran was rated totally disabled, i.e., 100 percent, 
for his service-connected tuberculosis at the time of his 
death.  This issue was also included in the AMC's February 
2005 supplemental statement of the case (SSOC).  However, 
records received since that time, including a July 1954 
extract from claims folder indicating the veteran's rating 
was to be 50 percent from May 1955 to May 1959, and to 
decline to 0 percent thereafter, confirm that the veteran was 
not rated totally disabled at the time of his death.  
Consequently, the appellant is not entitled to compensation 
under 38 U.S.C.A. § 1318 (West 2002).  There is, therefore, 
as a matter of law, no basis to allow this claim.

As to service connection for the cause of the veteran's 
death, generally, service connection will be granted if it is 
shown that a particular disease or injury resulting in 
disability was incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse...."  To establish service connection for the cause of 
a veteran's death, the evidence must show that a disability 
that either was incurred in or aggravated by service was 
either a principal or contributory cause of death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).  

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2004).

The appellant claims that the veteran's service-connected 
tuberculosis and service-related rheumatic fever contributed 
to his death.  Specifically, the appellant argued at the June 
2003 travel Board hearing, in her August 2002 Substantive 
Appeal (VA Form 9), and elsewhere, that the veteran's 
rheumatic fever and service-connected tuberculosis prevented 
his body from fighting off other disorders, including his CAD 
that led to his death from heart failure (Hearing transcript, 
pp. 9, 20-22).  In support of this argument, the appellant 
submitted a June 2003 letter from Dr. "W.D."  In that 
letter, Dr. "W.D." noted the veteran's severe CAD and 
numerous coronary interventions, including the July 2000 
heart surgery that he did not survive.  Dr. "W.D." also 
noted the veteran's tuberculosis and resulting right 
thoracotomy and reduced lung function, and his pulmonary 
emphysema and Parkinson's disease.  Dr. "W.D." concluded: 
"It is likely that both his chronic lung disease 
(tuberculosis) and Parkinson's disease may have contributed 
to his demise."

However, for the reasons explained below, the opinions of the 
appellant and Dr. "W.D." do not constitute competent 
evidence of the claimed relationship between the veteran's 
tuberculosis, his rheumatic fever, or any other service-
related disorder and his death, and the preponderance of the 
evidence of record discounts the existence of such a 
relationship.

In April 1947, the veteran was diagnosed with chronic 
rheumatic fever.  A May 1947 report of physical condition of 
enlisted man stated that the veteran's chronic rheumatic 
fever was inactive, and that he was considered fit for 
overseas assignment.  The September 1948 separation 
examination noted the veteran's rheumatic fever, but listed 
all systems, including cardiovascular and lungs, as normal.  
A chest X-ray was negative.

After the veteran reenlisted, a Physical Evaluation Board 
found the veteran physically unfit for duty in September 1950 
due to his active, moderately advanced, tuberculosis.  He was 
separated from service the following month.

In October 1950, the veteran was granted service connection 
for pulmonary tuberculosis and assigned a 100 percent 
evaluation.  It is noted that there was never service 
connection claimed or granted for any residuals of the 
rheumatic fever, nor where continuing residuals evidence in 
the clinical records on file.

A May 1952 VA outpatient treatment (VAOPT) record reflects 
that the tuberculosis was active in May 1951.  A May 1953 VA 
examination diagnosed the veteran with tuberculosis, 
pulmonary, minimal, inactive.  An August 1953 tuberculosis 
case report (VA Form 10-2530) characterized the clinical 
status of the tuberculosis as inactive and its extent as 
moderately advanced.  A March 1954 tuberculosis case report 
diagnosed the tuberculosis as active and moderately advanced.  
A June 1954 special tuberculosis review board diagnosed the 
tuberculosis as chronic, moderately advanced, active III.

A December 1954 transfer summary from Bay Pines VAMC 
indicated that the veteran had been admitted to the hospital 
in July 1954 with no complaints.  Examination showed that his 
chest was clear and resonant, and his heart was negative for 
problems, with no murmurs or enlargement.  The remaining 
physical examination was characterized as "essentially 
negative."  Laboratory and X-ray findings showed pulmonary 
tuberculosis of the upper right lobe, and diagnosis at the 
time of discharge, December 1954, was pulmonary tuberculosis, 
reinfection type, minimal, active.  It was also noted that 
the tuberculosis was treated and had improved.  His transfer 
to the Memphis, Tennessee VAMTG was noted.  The December 1954 
tuberculosis case report noted minimal active tuberculosis.  
A March 1955 discharge summary at the conclusion of the 
veteran's hospital stay at the Memphis, Tennessee VAMTG noted 
that he was clinically asymptomatic, and his lungs and heart 
were clear to percussion and auscultation with the remaining 
examination within normal limits.  X-rays of the chest showed 
the heart and aorta to be normal, with the lungs clear other 
than fibrotic infiltrate in the right upper lobe.  The 
diagnosis was chronic minimal active tuberculosis with 
segmental resection of the apical posterior and post-
resection right thoracoplasty noted.  A May 1955 discharge 
summary diagnosed the veteran with minimal advanced inactive 
tuberculosis.

A June 1955 Social Service brief noted the inactive diagnosis 
and stated that the prognosis was good.  A March 1956 special 
tuberculosis review board diagnosed the tuberculosis as 
inactive.  A March 1956 Social Service report noted that the 
veteran's wife indicated he performed work involving heavy 
lifting and had no symptoms and felt good.  A March 1957 
special tuberculosis review board diagnosed the veteran with 
inactive tuberculosis for the previous fourteen months.

A February 1959 letter from the chief of the chest clinic 
stated that the veteran's tuberculosis had been arrested for 
three years, he was maintaining his weight, all bacteriology 
was negative, and he was not considered infectious.  A 
December 1959 social work service note indicated that the 
veteran was thriving under is daily routine and closed his 
case as of November 1959.

A July 1964 Extract from Claims Folder noted moderately 
advanced inactive tuberculosis evaluated as 100 percent from 
October 1950 to May 1955; 50 percent from May 1955 to May 
1959; 30 percent from May 1959 to May 1964; and 0 percent 
from May 1964.  It was also stated that the veteran's 
tuberculosis was completely arrested from May 1953.

November 1967 VAOPTs notes indicate that the veteran's chest 
was asymptomatic and that he had felt great in the past 
several years.  It was also noted that he had started smoking 
again and lost weight.  A November 1968 VAOPT note stated 
that the veteran's health had been good in general and that 
he smoked one pack of cigarettes per day.  A November 1972 
VAOPT note stated that the veteran "feels well re: lungs and 
heart.  No complaints."  March 1975 VAOPT notes show that 
the veteran had a pulmonary embolus and was taking Coumadin 
due to a blood clot in the lung.  His lungs were clear and 
his heart had a regular rate with no murmur.  

Chest X-rays from October 1956 through September 1970 showed 
the residuals of the above-noted resection and thoracoplasty, 
but contain otherwise normal findings, including the heart, 
and state that there is no evidence of active pulmonary 
disease.  A September 1970 X-ray showed some obliteration and 
elevation of the left hemidiaphragm, probably due to adhesive 
pleurisy, but noted that neither condensation nor pleural 
effusion was suspected.  A November 1971 and 1972 chest X-ray 
reports stated that no new disease was observed and no active 
disease or acute pneumonitis was suspected.  

August 1998 private treatment records noted the veteran's CAD 
post triple bypass surgery in 1984.  Also noted were the 
veteran's history of hypertension and hypercholesterolemia, 
his right thoracotomy secondary to his tuberculosis, his 
chronic obstructive pulmonary disease (COPD) and Parkinson's 
disease.  At that time, the veteran denied symptoms of chest 
discomfort, shortness of breath, paroxysmal nocturnal 
dyspnea, orthopnea, fatigue, cough, palpitations, nausea, 
vomiting, or nighttime sweats, edema, claudication, 
complaining only of cramps in the right ankle and foot.  The 
respiratory examination was negative.  There are two May 1999 
private treatment notes, one by Dr. "W.D.," indicating the 
veteran's heart rate and rhythm were regular, and his 
Parkinson's related tremors were noted.  His lungs were clear 
and heart sounds regular without any abnormality.  A systolic 
murmur was noted, and the veteran stated he had had this for 
many years.  His prior history of tuberculosis and CAD and 
heart-related procedures were again noted.

April 2000 VAOPT notes indicate the veteran was not having 
shortness of breath of chest pain.  It was noted that the 
veteran had improved and appeared in good general condition.  
His lungs were clear and his heart had a regular rhythm, with 
a systolic murmur in the apex and no ectopy.  The assessment 
was stable with ischemic heart disease status post coronary 
artery bypass graft, status post stent.  The veteran died 
about three months later.  The July 2000 death certificate 
listed the immediate cause of death as irreversible heart 
failure, due to or as a consequence of end stage CAD, due to 
or as a consequence of post coronary bypass surgery.

Based on the above, service connection for the cause of the 
veteran's death must be denied.  His rheumatic fever had been 
deemed inactive by May 1947 and the normal findings on his 
September 1948 separation examination indicated that the 
disease had resolved without residual disability.  As noted 
service connection for residuals of rheumatic fever had not 
been sought or granted.  

In addition, the treatment records reflect that the veteran's 
tuberculosis has been inactive since the mid-1950s, and his 
CAD and other heart-related disorders did not manifest until 
many years later, in the 1980s.  In the interim, the 
veteran's chest X-rays showed no heart or lung abnormalities 
other than his inactive tuberculosis, his heart and lungs 
were normal on examination, and the veteran himself did not 
complain of any heart-related symptoms even though he worked 
at jobs requiring heavy lifting and smoked.  And, the veteran 
lived for sixteen years after his 1984 triple bypass surgery, 
during which time his lungs and chest were generally found to 
be normal other than post-operative residuals, and the 
veteran did not complain of chest pains or other heart-
related symptoms.  Moreover, although the veteran's 
tuberculosis was sometimes noted in the treatment records, no 
diagnosis ever attributed his heart problems to his 
tuberculosis, rheumatic fever, or any other service-related 
disorder.  CAD was first shown many years after separation 
from service so may not be directly or presumptively service 
connected.

Thus, the evidence does not support the conclusions of the 
appellant and Dr. "W.D." that the veteran's death from CAD-
related heart failure was related to his service-connected 
tuberculosis, rheumatic fever, or a combination of the two.  
See Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).  Moreover, the appellant, as a lay person is not 
competent to testify as to the etiology of the veteran's 
tuberculosis, as that requires medical expertise.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  Her testimony that the 
veteran's in-service rheumatic fever and tuberculosis 
compromised his immune system, contributing to his CAD, is 
therefore not competent evidence.  In addition, Dr. 
"W.D."'s conclusion that the veteran's tuberculosis along 
with his Parkinson's disease contributed to his death did not 
constitute competent evidence for several reasons.  First, 
the phrasing of the conclusion-that it was likely these 
disorders "may have" contributed to the veteran's death-
was ambiguous.  Such "may or may not' terminology is an 
insufficient basis to award service connection for cause of 
death or otherwise.  See Winsett v. West, 11 Vet. App. 420, 
424 (1998) (quoting Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992)).  In addition, although Dr. "W.D." had treated the 
veteran, he did not indicate that he reviewed the service 
medical records, and his testimony is not competent for this 
reason as well.  See Grover v. West, 12 Vet. App. 109, 112 
(1999) (a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence).  Moreover, Dr. "W.D." simply 
noted the veteran's tuberculosis and other disorders, but he 
did not explain the reasoning underlying his conclusion that 
the tuberculosis was related to the CAD that caused the 
veteran's death.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record).

In sum, the opinions of the appellant and Dr. "W.D" that 
the veteran's death from CAD-related heart failure was 
related to his tuberculosis and/or rheumatic fever are not 
competent, probative evidence; the preponderance of the 
competent, probative evidence of record reflects that neither 
the veteran's tuberculosis, his rheumatic fever, nor any 
other service-related disorder contributed to his death or 
combined with other disorders to cause his death or aided or 
lent assistance to the production of death.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death and entitlement to benefits under 38 U.S.C.A. 
§ 1318 (West 2002) is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


